Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is entered into as
of this 28th day of March, 2005 (the “Effective Date”), by and between Equity
Residential, a Maryland real estate investment trust (“Company”), and Bruce W.
Duncan (the “Executive”).

 

RECITALS

 

The Executive is currently employed by the Company as Chief Executive Officer
and President of the Company on the terms and conditions set forth in that
certain Employment Agreement dated as of January 20, 2003 (the “Original
Agreement”).

 

The Executive and the Company desire to make certain changes in the terms of the
Original Agreement and have agreed to amend and restate the Original Agreement
to implement such changes.

 

In consideration of the mutual covenants contained herein, and intending to be
legally bound, Company and the Executive agree as follows:

 

1.                                       Employment and Duties.

 

(a)                                  Employment.  Subject to all of the terms
and conditions of this Agreement, the Company agrees to continue the employment
of the Executive as its Chief Executive Officer for the Employment Period, and
the Executive agrees to continue such employment.

 

(b)                                 Duties.  As Chief Executive Officer of the
Company, Executive will continue to have overall charge and responsibility for
the business and affairs of the Company, including transition of Executive’s
Chief Executive Officer duties to Executive’s successor Chief Executive Officer,
all as he is reasonably directed by the Board of Trustees of the Company (the
“Board”).  Executive shall perform such duties at the Company’s headquarters
located in Chicago, Illinois.  During the term of Executive’s employment as
Chief Executive Officer, the Company shall re-nominate Executive for re-election
to the Board; provided, Executive shall promptly submit his resignation from the
Board upon a termination of his employment for any reason.

 

(c)                                  Scope.  While the Executive is employed by
the Company hereunder, Executive will devote substantially all of his business
time, attention, skills and efforts to the business and affairs of the Company
and the performance of his duties under this Agreement.  The Executive
acknowledges that his duties and responsibilities under this Agreement will
require his full-time business efforts and agrees that he will not engage in any
other business activity or have any business pursuits or interests which
materially interfere or conflict with the performance of the Executive’s duties
under this Agreement.  Notwithstanding the foregoing, the parties agree that
during the Employment Period,

 

--------------------------------------------------------------------------------


 

Executive may serve on civic or charitable boards or committees and up to two
(2) corporate boards (in addition to the Board of the Company) so long as such
activities do not materially interfere with the performance of the Executive’s
duties under this Agreement.

 

2.                                       Definitions.

 

(a)                                  Accrued Compensation.  “Accrued
Compensation” shall mean an amount which shall include all amounts earned or
accrued through the “Termination Date” (as defined below) but not paid as of the
Termination Date including: (i) Base Salary, (ii) reimbursement for reasonable
and necessary expenses incurred by the Executive on behalf of the Company during
the period ending on the Termination Date, and (iii) vacation and sick leave pay
(to the extent provided by Company policy or applicable law).

 

(b)                                 Base Amount.  “Base Amount” shall mean the
Executive’s annual Base Salary at the rate in effect on the Termination Date.

 

(c)                                  Bonus Amount.  “Bonus Amount” shall mean
the annual average of the cash bonus paid to the Executive (including in all
cases amounts that would have been paid if they had not been deferred) under the
Company’s annual incentive bonus plan for the two years immediately preceding
the year in which the Executive’s employment terminates.

 

(d)                                 Cause.  A termination of employment is for
“Cause” if the Executive has been convicted of a felony involving fraud or
dishonesty or the termination is evidenced by a resolution adopted in good faith
by at least two-thirds of the Board that the Executive: (i) intentionally and
continually failed substantially to perform his reasonably assigned duties with
the Company (other than a failure resulting from the Executive’s incapacity due
to physical or mental illness or from the Executive’s assignment of duties that
would constitute “Good Reason” as hereinafter defined) which failure continued
for a period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive specifying the
manner in which the Executive has failed substantially to perform or (ii)
intentionally engaged in conduct which is demonstrably and materially injurious
to the Company; provided, however, that no termination of the Executive’s
employment shall be for Cause as set forth in clause (ii) above until (x) there
shall have been delivered to the Executive a copy of a written notice setting
forth that the Executive was guilty of the conduct set forth in clause (ii) and
specifying the particulars thereof in detail and (y) the Executive shall have
been provided an opportunity to be heard in person by the Board (with the
assistance of the Executive’s counsel if the Executive so desires).  Neither an
act nor a failure to act, on the Executive’s part shall be considered
“intentional” unless the Executive has acted or failed to act with a lack of
good faith and with a lack of reasonable belief that the Executive’s action or
failure to act was in the best interest of the Company.  Notwithstanding
anything contained in this Agreement to the contrary, no failure to perform by
the Executive after a Notice of Termination is given by the Executive shall
constitute Cause for purposes of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Company.  The “Company” shall include the
Company’s “Successors and Assigns”.

 

(f)                                    Disability.  “Disability” shall mean a
physical or mental infirmity that entitles the Executive to benefits under the
Company sponsored long-term disability plan in which he participates.

 

(g)                                 Good Reason.  “Good Reason” shall mean the
occurrence of any of the events or conditions described in subsections (i)
through (vii) hereof:

 

(i)                                     the replacement of Executive as Chief
Executive Officer effective prior to January 2, 2006 or any change in reporting
responsibilities such that (A) Executive no longer reports exclusively to the
Board or (B) any subordinate employee of Executive currently reporting to
Executive reports to any person other than to Executive or to an employee
reporting to Executive;

 

(ii)                                  a reduction in the Executive’s Base Salary
or any failure to pay the Executive any compensation or benefits to which he is
entitled within thirty (30) days of written notice thereof;

 

(iii)                               the Company’s requiring the Executive to be
based at any place outside a 30-mile radius from the Executive’s principal
location of business in Chicago, Illinois immediately prior to relocation,
except for travel reasonably required in the performance of the Executive’s
responsibilities;

 

(iv)                              the insolvency or the filing (by any party,
including the Company) of a petition for bankruptcy of the Company, which
petition is not dismissed within sixty (60) days;

 

(v)                                 any material breach by the Company of any
provision of this Agreement which is not cured within thirty (30) days of
written notice to the Company of such breach;

 

(vi)                              any purported termination of the Executive’s
employment for Cause by the Company which does not comply with the terms of this
Agreement; or

 

(vii)                           the failure of the Company to obtain an
agreement, reasonably satisfactory to Executive, from any Successors and Assigns
to assume and agree to perform this Agreement as contemplated in Section 8(h)
hereof.

 

(h)                                 Notice of Termination.  “Notice of
Termination” shall mean a written notice of termination from the Company of the
Executive’s employment which indicates a specific termination provision in this
Agreement relied upon and which sets forth in

 

3

--------------------------------------------------------------------------------


 

reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

(i)                                     Pro Rata Bonus.  “Pro Rata Bonus” shall
mean an amount equal to 100% of the Executive’s Target Bonus that the Executive
would have been eligible to receive for the Company’s fiscal year in which the
Executive’s employment terminates, multiplied by a fraction, the numerator of
which is the number of days in such fiscal year through the Termination Date and
the denominator of which is 365.

 

(j)                                     Successors and Assigns.  “Successors and
Assigns” shall mean a corporation or other entity acquiring all or substantially
all the voting securities, assets or business of the Company whether by
operation of law or otherwise, and any affiliate of such Successors and Assigns.

 

(k)                                  Termination Date.  “Termination Date” shall
mean (a) in the case of the Executive’s death, his date of death, (b) in the
case of Good Reason, the last day of his employment and (c) in all other cases,
the date specified in the Notice of Termination or if no Notice of Termination
is sent, the last day of his employment; provided, however, that if the
Executive’s employment is terminated by the Company due to Disability, the date
specified in the Notice of Termination shall be the 30th day after receipt of
the Notice of Termination by the Executive, provided that the Executive shall
not have returned to the full-time performance of his duties within 30 days
after such receipt.

 

3.                                       Term.  Subject to earlier termination
in accordance with Section 5 below, Executive’s employment as Chief Executive
Officer of the Company pursuant to the terms of this Agreement will terminate as
of January 2, 2006. The continuous period of employment from January 1, 2003
through January 2, 2006 being the “Employment Period” as used in this Agreement.

 

4.                                       Compensation.

 

(a)                                  Base Salary.  During the Employment Period,
the Company will pay the Executive a base salary (the “Base Salary”) at a rate
of $750,000 per year in accordance with the Company’s standard payroll
practices.  Base Salary will not be decreased during the term of Executive’s
employment.  Notwithstanding any other provision of this Agreement to the
contrary, for the period from January 1, 2006 through January 2, 2006, provided
that Executive’s employment has not been terminated for Cause prior to
January 2, 2006 or Executive has not voluntarily terminated his employment prior
to January 2, 2006 for other than Good Reason, Executive’s total compensation
for such period shall be (i) $30,000 in cash and (ii) a fully vested award of
17,239 shares under the Company’s 2002 Share Incentive Plan (the “Plan”) made on
January 2, 2006 and (iii) a grant under the Plan on January 2, 2006 of a fully
vested option expiring on the tenth (10th) anniversary of the date of grant to
purchase 42,614 shares at Fair Market Value on January 2, 2006, as defined in
the Plan, which total compensation shall be in lieu of any additional or other
Base Amount, Bonus Amount and long term incentive plan award for such period.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Annual Cash Bonus.  In addition to other
compensation to be paid under this Section 4, the Executive will be eligible to
receive a target annual cash bonus for each year during the Employment Period,
to be administered by the Board under the Company’s annual incentive bonus
plan.  The Executive’s target annual cash bonus for 2005 is $1,080,000 (the
“Target Bonus”).  Provided Executive’s employment has not been terminated for
Cause prior to January 2, 2006 or Executive has not voluntarily terminated his
employment prior to January 2, 2006 for other than Good Reason, Executive’s
annual cash bonus for 2005 shall be 100% of the Target Bonus, except as provided
herein in the event of Executive’s death or Disability prior to January 2, 2006,
payable on January 2, 2006.

 

(c)                                  Long Term Incentive Plans.  In addition to
other compensation to be paid under this Section 4, provided Executive’s
employment has not been terminated for Cause prior to January 2, 2006 or
Executive has not voluntarily terminated his employment prior to January 2, 2006
for other than Good Reason, the Executive will be eligible to receive an annual
long term incentive award of stock options, restricted stock and/or performance
units under the Company’s long term incentive plans for 2005 on January 2, 2006,
except as provided herein in the event of Executive’s death or Disability.  The
Executive’s target long-term incentive award for 2005 is $4,500,000.  The number
of stock options, restricted shares and performance share units, and the
allocation among stock options, restricted shares and performance share units,
shall be determined using the same criteria determined by the Committee in its
other senior executive compensation grants for such year; provided, Executive’s
long term incentive award for 2005 shall be subject to the provisions of
Section 4(h) hereof.

 

(d)                                 Other Benefits.  In addition to other
compensation to be paid under this Section 4, the Executive will be entitled to
five (5) weeks of paid vacation each year, a Company paid non-golf club
membership, reimbursement for first class travel, if he uses this option, on
business related trips.  Executive shall also be eligible to participate in all
other benefit and perquisite plans, practices and programs maintained by Company
as are made available to its senior executives, as those plans, practices and
programs may be amended, supplemented, replaced or terminated from time to
time.  Any provision of any plan, program, practice or policy of the Company
(other than Executive’s Deferred Compensation Agreement), or any award or grant
of incentive compensation to Executive, now existing or as hereafter may be
adopted, amended or modified, to the contrary notwithstanding, upon the
Executive’s continuous employment with the Company through January 2, 2006, he
will be deemed to have attained a sufficient age and years of service for
retiree eligibility under all Company incentive and benefit plans, programs and
practices (including, without limitation, (x) continued exercisability of stock
options at the most senior tier upon a termination of employment, but not less
than the lesser of five years or the remaining term of the grant and (y) upon
Executive’s retirement on or after such date, all outstanding performance shares
shall be payable as provided in Section 4(h)(iii) hereof, specifically excluding
(i) subject to Section 4(h)(v), Executive’s Deferred Compensation Agreement, and
(ii) the Executive Retirement Benefits Agreement, dated March 14, 2002, between
the Executive and the Company (which agreement shall remain in force hereafter
in accordance with its terms).

 

5

--------------------------------------------------------------------------------


 

(e)                                  Reimbursement of Business Expenses.  The
Company agrees to reimburse the Executive for all reasonable out-of-pocket
business expenses incurred by the Executive on behalf of the Company in
accordance with the standard policies and procedures of the Company relating to
reimbursement of business expenses.

 

(f)                                    Taxes.  All compensation payable to the
Executive pursuant to this Agreement is stated in gross amount and will be
subject to all applicable withholding and normal payroll taxes.

 

(g)                                 No Trustee Fees.  The Executive will not
receive any additional compensation for serving as a Trustee of the Company.

 

(h)                                 Special Provisions.  Notwithstanding any
provision of this Agreement (except for the last sentence of Section 4(b) and
for Sections 6(b) and 6(c)) or any other agreement between Executive and the
Company to the contrary and provided that Executive remains employed with the
Company through the close of business on January 2, 2006, the following
additional special provisions shall apply upon the termination of Executive’s
employment on January 2, 2006:

 

(i)                                     the provisions of Section 5(e) hereof
shall not apply and Executive shall automatically without notice, cease to be a
director, officer or employee of the Company at the close of business on
January 2, 2006;

 

(ii)                                  100% of all stock options granted to
Executive, including, without limitation, the award set forth in Section 4(a)
and the award for 2005 set forth in Section 4(c) hereof, shall fully vest or
shall be fully vested when awarded, as the case may be, and the Executive shall
have the remaining term of each option to exercise such option;

 

(iii)                               all outstanding performance share unit
awards shall be handled as follows:  the January 2003 performance share grant
for 2002 shall be valued within 75 days of the end of the three (3) year
performance period (December 31, 2005) and Executive shall receive an amount of
fully vested non-restricted shares equal to the resulting valuation, which may
range from 0% to 225% of the target level based on actual performance for such
period.  Notwithstanding anything to the contrary contained in any Performance
Based Restricted Share Grant Agreement entered into between Company and
Executive, within sixty (60) days after December 31, 2006 the number of shares
to be issued under all outstanding performance share unit awards issued to
Executive for 2003, 2004 and 2005 shall all be valued and the Valuation Date (as
defined in the plan) for such awards shall be December 31, 2006. Executive shall
receive an amount of fully vested non-restricted shares equal to the number of
performance share units to be issued

 

6

--------------------------------------------------------------------------------


 

pursuant to the valuation, with a minimum number of shares equal to the 100%
target level on each grant (i.e., 15,470 shares for the January 2004 grant for
2003, 17,632 shares for the January 2005 grant for 2004, and the 100% target
level for the January 2006 grant for 2005), which (A) for the January 2004 grant
for 2003, shall be issued at the 100% target level on January 2, 2006 and the
remaining such shares, if any, to be issued, based on actual performance, within
60 days after December 31, 2006, (B) for the January 2005 grant for 2004, shall
be issued at the 100% target level on January 2, 2006 and the remaining such
shares, if any, to be issued, based on actual performance, within 60 days after
December 31, 2006, and (C) for the 2006 grant for 2005 shall be issued at the
100% target level on the date provided in Section 4(c) hereof and the remaining
such shares, if any, to be issued, based on actual performance, within 60 days
after December 31, 2006.

 

(iv)                              all restricted shares granted to Executive,
including, without limitation, the award set forth in Section 4(a) and the award
for 2005 set forth in Section 4(c) hereof, will be 100% vested and be subject to
no further restrictions;

 

(v)                                 Executive’s deferred compensation under the
Executive’s Deferred Compensation Agreement dated January 20, 2003 (the
“Deferred Compensation Agreement”) will not be reduced as a result of
Executive’s termination of employment on January 2, 2006 as opposed to
December 31, 2006 (that is, beginning at age 62, Executive will receive $375,000
per annum adjusted by the CPI change from March 15, 2002 to December 31, 2005
pursuant to Executive’s Deferred Compensation Agreement); and

 

(vi)                              Executive’s (and his covered dependents’)
medical and dental insurance benefits with the Company will terminate on
December 31, 2006 and for all periods afterwards Executive shall be entitled to
COBRA coverage for such periods to the extent such coverage is available under
the Company’s then current health insurance policy; provided, however, in the
event insurance may not be continued under the Company’s insurance, medical and
dental policies, the Company shall pay for Cobra coverage from January 2, 2006
until December 31, 2006 to the extent such coverage is available under the
Company’s then current health insurance policy.

 

(i)                                     Special Provisions in the Event of Death
or Disability of Executive.  In the event of Executive’s death or Disability
prior to the termination of Executive’s employment pursuant to this Agreement,
Executive or his personal representative, as appropriate, shall receive (i) his
Base Salary accrued to his Termination Date, (ii) the remuneration set forth in
the last sentence of Section 4(a), (iii) his Pro Rata Bonus, and

 

7

--------------------------------------------------------------------------------


 

(iv) any incentive compensation (other than the “Pro Rata Bonus”) for 2005 under
Section 4(c) shall be prorated based upon the total number of days employed
prior to Executive’s Termination Date in the same manner the Pro Rata Bonus is
determined.

 

5.                                       Termination.

 

(a)                                  Mutual Agreement.  The Executive’s
employment hereunder may be terminated at any time by mutual agreement on terms
to be negotiated at the time of such termination.

 

(b)                                 Death or Disability.  The Executive’s
employment will terminate automatically upon the Executive’s death.  If the
Company determines in good faith that the Disability of the Executive has
occurred, subject to the respective continuing obligations of the Company and
the Executive under this Agreement, the Company has the right to terminate the
Executive’s employment under this Agreement by notice pursuant to Section 5(e)
below.

 

(c)                                  By the Company.  Subject to the respective
continuing obligations of the Company and the Executive under this Agreement,
the Company has the right to terminate the Executive’s employment under this
Agreement for Cause, or without Cause, by notice pursuant to Section 5(e) below.

 

(d)                                 By the Executive.  Subject to the respective
continuing obligations of the Company and the Executive under this Agreement,
the Executive has the right to terminate his employment under this Agreement for
Good Reason, or without Good Reason, by notice pursuant to Section 5(e) below.

 

(e)                                  Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive (other than
termination upon the Executive’s death, which does not require notice) must be
communicated by written Notice of Termination to the other party hereto given in
accordance with the notice provisions of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a notice which (i) indicates the
specific termination provision of this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated and
(iii) if the Termination Date is other than the date of receipt of such notice,
specifies the Termination Date (which date will not be less than thirty (30)
days after the giving of such notice).  The failure by Company or the Executive
to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of the basis for termination will not waive any right
of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing his or its rights hereunder.

 

6.                                       Compensation Upon Termination.  The
Executive shall be entitled to the following compensation and benefits upon his
termination of employment with the Company:

 

(a)                                  If the Executive’s employment with the
Company shall be terminated: (i) by the Company for Cause or (ii) by the
Executive other than for Good Reason, death

 

8

--------------------------------------------------------------------------------


 

or Disability, then the Company shall pay to the Executive only any Accrued
Compensation.

 

(b)                                 If the Executive’s employment with the
Company shall be terminated (i) by the Company for any reason other than as
specified in Section 6(a)(i) or 6(c), or (ii) by the Executive for Good Reason,
then the Executive shall be entitled to all remuneration set forth in this
Agreement when and as payable pursuant to this Agreement as if Executive
continued in the employment of the Company through January 2, 2006.

 

(c)                                  In the event of the death or Disability of
Executive prior to January 2, 2006, Executive shall be entitled to the
remuneration set forth in Section 4(i) hereof and all performance share award
units, restricted shares and stock options shall fully vest in accordance with
their terms, i.e., in the event of any outstanding performance share awards,
such performance shares shall immediately vest and be immediately payable at the
greater of: (i) the 100% target level or (ii) the number of shares earned as
calculated through the date of termination.

 

7.                                       Non-Competition.

 

(a)                                  Non-Compete; Non-Solicitation.  During the
Employment Period and for a period of two and one-half (2.5) years after
January 2, 2006, (i) the Executive will not be engaged, directly or indirectly,
as a consultant to, or an officer, employee, agent, advisor, principal, partner,
director or substantial stockholder of any company or entity engaged in the
multi-family apartment rental and development business and (ii) the Executive
will not, directly or indirectly, for the benefit of any company or entity
solicit the employment or services of, hire, or assist in the hiring of any
person eligible for the Company’s incentive bonus plan.  For the purpose of this
Section 7(a) Executive shall not be a “substantial stockholder” of any publicly
traded company or entity in which he beneficially owns not more than 5% of the
outstanding common stock (on a fully diluted basis).

 

(b)                                 Acknowledgment.  The Executive has carefully
read and considered the provisions of this Section 7 and agrees that the
restrictions set forth in this Section 7 (including the period of restriction,
scope of activity to be restrained and the geographical scope) are fair and
reasonable and are reasonably required for the protection of the interests of
the Company, its officers, directors, employees, creditors and stockholders. 
The Executive understands that the restrictions contained in this section may
limit his ability to engage in a business similar to that of the Company’s, but
acknowledges that he will receive sufficiently high compensation and other
benefits hereunder to justify such restrictions.

 

(c)                                  No Adequate Remedy.  The Executive
understands that if he fails to fulfill his obligations under this Section 7,
the Company will suffer irreparable injury, and the damages to the Company would
be very difficult to determine.  Therefore, in addition to any other rights or
remedies, the Executive agrees that the Company will be entitled to a temporary,
preliminary, and permanent injunction enjoining or restraining the Executive
from any such violation or threatened violation, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security.  The Executive hereby consents to specific enforcement of Section 7 of
this Agreement by the Company through an injunction or restraining order issued
by any state or federal court of

 

9

--------------------------------------------------------------------------------


 

competent jurisdiction.  The Executive further acknowledges and agrees that due
to the uniqueness of his services and confidential nature of the confidential
information he possesses or will possess during the Employment Period, the
covenants set forth herein are reasonable and necessary for the protection of
the business and the goodwill of the Company.

 

8.                                       Miscellaneous.

 

(a)                                  No Guaranteed Employment.  The Executive
and the Company acknowledge that the employment of the Executive by the Company
is “at will” and may be terminated by either the Executive or the Company at any
time, subject, however to the rights of the Executive provided herein or in any
other agreement entered into by the Executive and the Company in the event of
any such termination.

 

(b)                                 Full Satisfaction; Waiver and Release.  As a
condition to receiving the payments and benefits hereunder, the Executive shall
execute a document in accordance with the form attached hereto as Exhibit A,
releasing and waiving any and all claims, causes of actions and the like against
the Company and its successors, shareholders, officers, trustees, agents and
employees, regarding all matters relating to the Executive’s service as an
employee of the Company or any affiliates and the termination of such
relationship.  Such claims include, without limitation, any claims arising under
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”); Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991, as
amended; the Equal Pay Act of 1962; the American Disabilities Act of 1990; the
Family Medical Leave Act, as amended; the Employee Retirement Income Security
Act of 1974, as amended; or any other federal, state or local statute or
ordinance, but exclude any claims that arise out of an asserted breach of the
terms of this Agreement, any benefits payable to Executive under the Company’s
benefit plans, practices and programs in which he participates, and all rights
of indemnification and coverage under directors and officers liability
insurance.

 

(c)                                  Waiver.  No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by the Executive and the Company.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provisions of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

 

(d)                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Illinois without giving effect to the conflict of laws principles thereof. 
Any action brought by any party to this Agreement shall be brought and
maintained in a court of competent jurisdiction in Cook County in the State of
Illinois.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

(f)                                    Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof, including
but not limited to the Change in Control Agreement between Executive and the
Company dated March 14, 2002 but specifically excluding the Deferred
Compensation Agreement between Executive and the Company dated January 20, 2003,
which shall remain in full force and effect, subject to the provisions of
Section 4(h)(v) hereof and also excluding the Indemnification Agreement dated on
or about March 2002, which shall remain in full force and effect.

 

(g)                                 Notices.  All notices and other
communications under this Agreement must be in writing and must either be
delivered personally or sent by first class mail, certified or registered with
return receipt requested, postage prepaid; if to the Company, to the attention
of the General Counsel at 2 North Riverside Plaza, Suite 400, Chicago, IL 60606;
and if to the Executive, at his address most recently on file with the Company,
or such other address as either party may specify by like notice.

 

(h)                                 Successors; Binding Agreement.  This
Agreement shall be binding upon and shall inure to the benefit of the Company,
its Successors and Assigns, and the Company shall require any Successors and
Assigns (other than by operation of law in connection with a merger or
consolidation, which requirement shall be deemed satisfied upon such merger or
consolidation) to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession or assignment had taken place.  Neither this Agreement
nor any right or interest hereunder shall be assignable or transferable by the
Executive, his beneficiaries or legal representative, except by will or by the
laws of descent and distribution or as otherwise provided herein.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

 

(i)                                     No Duty to Mitigate.  The Executive
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, and no such payment shall be
offset or reduced by the amount of any compensation or benefits provided to the
Executive in any subsequent employment except as provided in Section 4(h)(vi).

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

COMPANY:

 

 

 

EQUITY RESIDENTIAL, a Maryland real estate investment trust

 

 

 

 

 

By:

  /s/ Samuel Zell

 

Name:

Samuel Zell

 

Title:

Chairman of the Board

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

  /s/ Bruce W. Duncan

 

Name:

Bruce W. Duncan

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF ALL CLAIMS

 

THIS RELEASE is made as of this        day of                   ,       , by and
between Equity Residential, a Maryland real estate investment trust (the
“Company”) and                    (“Executive”).

 

WHEREAS, Executive and the Company entered into that certain Amended and
Restated Employment Agreement, dated                          , 2005
(“Agreement”);

 

WHEREAS, Executive’s employment with the Company as Chief Executive Officer has
terminated; and

 

WHEREAS, in connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits.

 

NOW, THEREFORE, in consideration of the severance payments and other benefits
due Executive under the Agreement (“Severance Payments”):

 

1.                                       Executive hereby for himself, and his
heirs, agents, executors, successors, assigns and administrators (collectively,
the “Related Parties”), intending to be legally bound, does hereby REMISE,
RELEASE AND FOREVER DISCHARGE the Company, its affiliates, subsidiaries,
parents, joint ventures, and its and their officers, directors, shareholders,
employees, predecessors, and partners, and its and their respective successors
and assigns, heirs, executors, and administrators, including without limitation,
Equity Residential Properties Management Limited Partnership, ERP Operating
Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp., Equity
Residential Properties Management Corp. II, Equity Apartment Management L.L.C.
and all “Lexford” entities (collectively, “Releasees”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive ever had, now has, or hereafter may have, or which the Related Parties
may have, by reason of any matter, cause or thing whatsoever, from the beginning
of his initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to his employment relationship with Company,
the terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
§ 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. § 626(f)(1),
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the Americans
with Disabilities Act, 42 U.S.C. § 12101-12213, the Rehabilitation Act, the
Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq., the
Fair Labor Standards Act, the Illinois Human Rights Act, and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs, but not including (i) such claims to payments, benefits and other rights
provided Executive under the Agreement, or under any other agreement the terms
of which provide for payment or benefits to Executive after the date hereof,
(ii) such claims to payments, benefits and other rights

 

A-1

--------------------------------------------------------------------------------


 

provided Executive under any employee benefit plan of the Company in which
Executive is a participant and (iii) any claims or rights to indemnification
under any agreement with the Company or as is otherwise provided and any claims
or rights under directors and officers liability insurance.  This Release is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.  Except as specifically provided
herein, it is expressly understood and agreed that this Release shall operate as
a clear and unequivocal waiver by Executive of any claim for accrued or unpaid
wages, benefits or any other type of payment other than as provided under
clauses (i), (ii) and (iii) above.  It is the intention of the parties to make
this Release as broad and as general as the law permits as to the claims
released hereunder.

 

2.                                       Executive further agrees and recognizes
that he has permanently and irrevocably severed his employment relationship with
the Company, that he shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

 

3.                                       The parties agree and acknowledge that
this Release, and the settlement and termination of any asserted or unasserted
claims against the Releasees pursuant to this Release, are not and shall not be
construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by any of the Releasees to Executive.

 

4.                                       Executive certifies and acknowledges as
follows:

 

a.                                       That he has read the terms of this
Release, and that he understands its terms and effects, including the fact that
he has agreed to RELEASE AND FOREVER DISCHARGE all Releasees from any legal
action or other liability of any type related in any way to the matters released
pursuant to this Release other than as provided in the Agreement and in this
Release;

 

b.                                      That he has signed this Release
voluntarily and knowingly in exchange for the consideration described herein,
which he acknowledges is adequate and satisfactory to him and which he
acknowledges is in addition to any other benefits to which he is otherwise
entitled;

 

c.                                       That he has been and is hereby advised
in writing to consult with an attorney prior to signing this Release;

 

d.                                      That he has been informed that he has
the right to consider this Release and Waiver of Claims for a period of 21 days
from receipt, and he has signed on the date indicated below after concluding
that this Release and Waiver of Claims is satisfactory to him; and

 

e.                                       That neither the Company, nor any of
its directors, employees, or attorneys, has made any representations to him
concerning the terms or effects of this Release and Waiver of Claims other than
those contained herein.

 

f.                                         That he has not filed, and will not
hereafter file, any claim against the Company relating to his employment and/or
cessation of employment with the Company,

 

A-2

--------------------------------------------------------------------------------


 

or otherwise involving facts that occurred on or prior to the date that
Executive has signed this Release and Waiver of Claims, other than a claim that
the Company has failed to pay Executive the Severance Payments or benefits due
under any employee benefit plan of the Company in which Executive is a
participant.

 

6.                                       This Release and Waiver of Claims and
the Agreement constitute the complete understanding between Executive and the
Company concerning the subject matter hereof.  No other promises or agreements
will be binding unless signed by Executive and the Company.

 

7.                                       In the event that any provision or
portion of this Release and Waiver of Claims shall be determined to be invalid
or unenforceable for any reason, the remaining provisions or portions of this
Release and Waiver of Claims shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.

 

8.                                       The respective rights and obligations
of the parties hereunder shall survive termination of this Release and Waiver of
Claims to the extent necessary for the intended preservation of such rights and
obligations.

 

9.                                       This Release and Waiver of Claims shall
be governed by and construed and interpreted in accordance with the laws of the
State of Illinois without reference to the principles of conflict of law.

 

10.                                 Executive also understands that he has the
right to revoke this Release and Waiver of Claims within 7 days after execution,
and that this Release and Waiver of Claims will not become effective or
enforceable until the revocation period has expired, by giving written notice to
the following:

 

Equity Residential
Two North Riverside Plaza, Suite 400
Chicago, Illinois
Attention:  Bruce C. Strohm, General Counsel

 

11.                                 Employee agrees and acknowledges that should
he violate any term of this Release, the amount of damages that Equity would
suffer as a result of such violation would be difficult to ascertain.  Employee
further agrees and acknowledges that in the event of a breach by Employee of any
term of this Release, Equity’s duty to provide Employee with any payments
pursuant to the Agreement shall immediately cease, and, in addition to
injunctive relief or any other damages, Equity may, to the extent permitted by
law, recover all consideration paid pursuant to the Agreement, as well as all
costs and expenses incurred by Equity in enforcing this Release or defending
against a suit brought in violation of this Release, including reasonable
attorneys’ fees.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Insert Name in this Space]

 

 

A-4

--------------------------------------------------------------------------------